

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 14

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. McCain (for himself,

			 Mr. Lieberman, Mr. Burns, Mr.

			 Bayh, Mr. Chambliss,

			 Mr. Smith, and Mr. Durbin) submitted the following concurrent

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Expressing the sense of Congress that the continued

		  participation of the Russian Federation in the Group of 8 nations should be

		  conditioned on the Russian Government voluntarily accepting and adhering to the

		  norms and standards of democracy.

	

	

		Whereas the countries that comprise the Group of 7 nations

			 are pluralistic societies with democratic political institutions and practices,

			 committed to the observance of universally recognized standards of human

			 rights, respect for individual liberties, and democratic principles;

		Whereas in 1991 and subsequent years, the leaders of the

			 Group of 7 nations, heads of the governments of the major free market economies

			 of the world who meet annually in a summit meeting, invited then-Russian

			 President Boris Yeltsin to a post-summit dialogue;

		Whereas in 1998, the leaders of the Group of 7 nations

			 formally invited President Boris Yeltsin of Russia to participate in an annual

			 gathering that subsequently was known as the Group of 8 nations, although the

			 Group of 7 nations have continued to hold informal summit meetings and

			 ministerial meetings that do not include the Russian Federation;

		Whereas the invitation to President Yeltsin to participate

			 in the annual summits was in recognition of his commitment to democratization

			 and economic liberalization, despite the fact that the Russian economy remained

			 weak and the commitment of the Russian Government to democratic principles was

			 uncertain;

		Whereas

			 under the leadership of President Vladimir Putin, the Russian Government has

			 attempted to control the activities of independent media enterprises,

			 nongovernmental organizations, religious organizations, and other pluralistic

			 elements of Russian society in an attempt to mute criticism of the

			 government;

		Whereas under the leadership of President Putin, the

			 Russian Government has suppressed the activities of independent journalists,

			 international observers, and human rights monitoring organizations, and has

			 blocked the renewal of the mandate of the Organization for Security and

			 Co-operation in Europe (OSCE) to operate inside Chechnya in an attempt to block

			 public scrutiny of the war in Chechnya;

		Whereas the suppression by the Russian Government of

			 independent media enterprises has resulted in widespread government control and

			 influence over the media in Russia, stifling freedom of expression and

			 individual liberties that are essential to any functioning democracy;

		Whereas the arrest and prosecution of prominent Russian

			 business leaders who had supported the political opposition to President Putin

			 are examples of selective application of the rule of law for political

			 purposes;

		Whereas the courts of the United States, the United

			 Kingdom, Spain, and Greece have consistently ruled against extradition warrants

			 issued by the Russian Government after finding that the cases presented by the

			 Prosecutor General of the Russian Federation have been inherently political in

			 nature;

		Whereas Russian military forces continue to commit brutal

			 atrocities against the civilian population in Chechnya and have been implicated

			 in abductions of Chechen civilians who filed cases before the European Court of

			 Human Rights;

		Whereas leaders of the Group of 7 nations have repeatedly

			 expressed that a military solution in Chechnya is not possible;

		Whereas in the aftermath of the tragic siege of School No.

			 1 in Beslan, Russia that occurred during September 2004, which was an act of

			 terrorism abhorrent to all civilized people, President Putin cited violence in

			 the North Caucasus as a pretext for consolidating centralized power and

			 proposed to abolish the popular election of regional governors in favor of

			 presidential appointment of such officials;

		Whereas the catastrophic consequences of the siege of

			 School No. 1 in Beslan and of the continued violence in Chechnya demonstrate

			 the need to search for political solutions and to commence negotiations between

			 the Government of Russia and moderate Chechen separatists, giving moderates

			 credence over extremist elements;

		Whereas the Government of Russia initially supported the

			 undemocratic results of the November 21, 2004, runoff in the Ukrainian

			 presidential election, in spite of widespread election fraud and mass

			 demonstrations in support of a new, legitimate election, which raised concerns

			 among the Group of 7 nations that the commitment of the Government of Russia to

			 democratic standards is waning;

		Whereas a wide range of observers at think tanks and

			 nongovernmental organizations have expressed deep concern that the Russian

			 Federation is moving away from the political and legal underpinnings of a

			 market economy and have identified the continuing war in Chechnya as a major

			 threat to stability and democracy in Russia; and

		Whereas the continued participation of the Russian

			 Federation in the Group of 8 nations, including the opportunity for the Russian

			 Government to host the Group of 8 nations in 2006 as planned, is a privilege

			 that is premised on the Government of Russia voluntarily accepting and adhering

			 to the norms and standards of democracy, including governmental accountability,

			 transparency, and the rule of law: Now, therefore, be it

		

	

		That it is the sense of Congress

			 that—

			(1)the selective

			 prosecution of political opponents and the suppression of free media by the

			 Russian Federation, and the continued commission of widespread atrocities in

			 the conduct of the brutal war in Chechnya, do not reflect the minimum standards

			 of democratic governance and rule of law that characterize every other member

			 state in the Group of 8 nations;

			(2)the continued

			 participation of the Russian Federation in the Group of 8 nations, including

			 the opportunity for the Russian Government to host the Group of 8 nations

			 summit in 2006 as planned, should be conditioned on the Russian Government

			 accepting and adhering to the norms and standards of free, democratic societies

			 as generally practiced by every other member nation of the Group of 8 nations,

			 including—

				(A)the rule of law,

			 including protection from selective prosecution and protection from arbitrary

			 state-directed violence;

				(B)a court system

			 free of political influence and manipulation;

				(C)a free and

			 independent media;

				(D)a political

			 system open to participation by all citizens and which protects freedom of

			 expression and association; and

				(E)the protection of

			 universally recognized human rights; and

				(3)the President and

			 the Secretary of State should work with the other members of the Group of 7

			 nations to take all necessary steps to suspend the participation of the Russian

			 Federation in the Group of 8 nations until the President, after consultation

			 with the other members of the Group of 7 nations, determines and reports to

			 Congress that the Russian Government is committed to respecting and upholding

			 the democratic principles described in paragraph (2).

			

